Citation Nr: 0410837	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty training in the Army National 
Guard from November 6, 1984, to March 16, 1985, and periodically 
on inactive duty for training from November 1988 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that this appeal is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

In November 1997, the Board remanded the claim for service 
connection for osteoarthritis and degenerative disc disease of the 
cervical spine for additional development and adjudicative action.  
When the case came back to the Board, it denied the veteran's 
claim in a December 2002 decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2003, the Secretary of VA filed a motion to 
vacate the December 2002 Board decision and remand it, asserting 
that the Board had not provided an adequate discussion regarding 
the notice requirements of 38 U.S.C. § 5103(a), as they pertain to 
the veteran's claim, as required by 38 U.S.C. § 7104(a)(d)(1).  In 
July 2003, the appellant filed a response, stating that he joined 
the Secretary in the motion to remand the case.  The Court granted 
the Secretary's unopposed motion in July 2003.  The case has been 
returned to the Board for further appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (VCAA), 
provides the following: 

Upon receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with section 5103A 
of this title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.

38 U.S.C. § 5103(a) (emphasis added).  In this case, the veteran 
has not been provided with the evidence necessary to substantiate 
his claim for service connection for osteoarthritis and 
degenerative disc disease of the cervical spine and, in the same 
notice, been provided with which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with his claim for 
service connection.  See Charles v. Principi, 16 Vet. App. 370, 
373-74; see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the veteran has not been requested to 
provide any evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
veteran must be provided with the above notices as to his claim.  

The Board notes that one of the purposes in remanding the claim in 
November 1997 was to have the veteran examined and obtain a 
medical opinion in connection with the claim for service 
connection.  Specifically, the Board asked the examiner to render 
an opinion as to whether any current neck disorder was 
etiologically related to the veteran's service.  The examination 
was conducted in June 1999, but the examiner did not provide an 
opinion.  In March 2000, the examiner submitted an addendum to the 
June 1999 examination report.  There, he stated, in part:

The records indicate that if [the veteran] was in the service 
during 1987, then he did hurt his neck at that time, and he sought 
treatment during that time.  Therefore, I feel that the disability 
he has in his neck is related to his service in the military to 
the extent that he has developed arthritis in the neck.

There is a contradiction in this addendum, as the examiner has 
attributed the current neck disorder to the veteran's service but 
has misstated the date of the veteran's service.  Thus, the Board 
finds that a new medical opinion is warranted.

Finally, in an October 2003 letter from the Board, the veteran was 
provided with the opportunity to submit additional evidence or 
argument.  That same month, the veteran submitted a statement from 
someone who served on active duty with him and asked that his case 
be remanded to the RO for review of this evidence.  However, he 
subsequently submitted a VA Form 21-4138, Statement in Support of 
Claim, wherein he stated he waived his right for initial 
consideration of this evidence by the RO and asked that his case 
be forwarded to the Board.  The veteran's subsequent request 
cannot be honored, as the case must be remanded for the reasons 
stated above.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran with the notice requirements 
of the VCAA, to include notifying him and his representative of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim for entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine and informing him 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on his 
behalf.  Additionally, the veteran should be informed to provide 
any evidence in his possession that pertains to the claim.

2.  The RO should refer the veteran's claims file to a VA 
examiner.  The veteran need not be examined again unless the 
examiner determines that an examination is necessary.  The 
examiner is informed that the veteran has stated he injured his 
neck in 1984 during basic training.  Is it as likely as not (i.e., 
is there at least a 50 percent probability) that a cervical spine 
disorder is etiologically related to service?  Please state yes or 
no and substantiate your answer with evidence in the claims file 
and medical principles.

3.  The RO should then readjudicate the claim for service 
connection for osteoarthritis and degenerative disc disease of the 
cervical spine.  

4.  The RO and the veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as well 
as those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance with 
requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



